Judgment of County Court and judgment of City Court reversed on the facts and a new trial granted in the City Court, with costs in all courts to appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the recovery to the sum of $100 as of the date of the rendition thereof, in which event the said judgments are modified accordingly and as so modified are affirmed, without costs in County Court or upon this appeal to either party. In our opinion the plaintiff’s damages, including his loss in respect to reasonable expenditures and punitive damages, should not exceed the sum of $100. All concur, except Crosby, J., who dissents and votes for reversal on the law, not on the question of the amount of damages, but for errors of law in the rulings of the trial judge. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.